DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 and 8 were amended. Claims 14-20 were withdrawn pursuant to a restriction election without traverse. Claims 1-20 are pending. Claims 1-13 are examined in this office action.
Claims 1-13 are rejected under 35 USC 112(b).
The rejection of claims 1-13 under 35 USC 101 is withdrawn in view of Applicant’s amendments.
Applicant’s amendment overcomes the previous grounds of rejection under 35 USC 103; however, Applicant’s amendment necessitated the new grounds of rejection under 35 USC 103 presented herein.

Response to Arguments
Applicant’s arguments filed 01/26/2021 have been fully considered, but are moot in view of the withdrawal of the rejection under 35 USC 101 and the new grounds of rejection under 35 USC 103 necessitated by amendment. In particular, newly cited Achin—not Sudharasan—is relied upon to teach the subject matter identified on page 17 of remarks. 

Claim Interpretation
Claims 1 and 8 substantially recite
to identify and select a top-rated regression technique to apply to a user dataset, the computing system also being configured to reduce a time needed to perform said identification and selection for training a machine learning prediction model with reduced error metric and being further configured to avoid applying multiple regression techniques against the user dataset when attempting to identify the top-rated regression technique,
…with reduced training time or reduced error metric.
	These limitations limitation appears to be a statement of intended use or an intended result rather than positively recited method steps and is being interpreted accordingly. This interpretation applies equally to claims dependent on claims 1 and 8.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 8 recite “reduced error metric” and “reduced training time”; however, it is unclear what the error metric or training time are reduced relative to. Without some standard of comparison, a person of ordinary skill in the art would not know whether or not a training time or error metric was in fact reduced. For the purposes of examination, this limitation is being interpreted as a recitation of an intended result that the error metric or training time could be reduced relative to some benchmark; however, any error metric or training time may be less than some benchmark.
Dependent claims 2-7 and 9-13 are rejected with the same rationale.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 7-8, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over “Doan” (Selecting Machine Learning Algorithms using Regression Models) in view of “Achin” (US 2015/0339572 A1).

Claim 1
Doan teaches:
A computing system configured to identify and select a top-rated regression technique to apply to a user dataset, the computing system also being configured to reduce a time needed to perform said identification and selection for training a machine learning prediction model with reduced error metric and being further configured to avoid applying multiple regression techniques against the user dataset when attempting to identify the top-rated regression technique, said computing system comprising: [Doan p. 1502, Left Column, noting that the experiments were conducted on a system with an Intel Core i5 (a processor), 6GB RAM (computer-readable media), and executed executable instructions (software such as Weka and Python). The system estimated optimal regression techniques for datasets (Doan p. 1503 Table VIII). The ability for the system to perform the intended use stated in the preamble follows from the references teaching the positively recited claim elements as described below. Doan p. 1498 Abstract and Introduction, Doan p. 1502, § 6, Doan p. 1503 Table VIII – estimating optimal regression techniques for multiple datasets. Note claim interpretation and discussion regarding 35 USC 112(b).] 
prior to accessing the user dataset, generate a machine-learning metric that measures a performance of applying each of a plurality of regression techniques to each of a plurality of reference datasets; [Doan p. 1500, Right Column – discussing the “SAR metric” generated for each of the regression techniques applied to each of the reference datasets. Doan p. 1501, Left Column, § Data source – describes the reference datasets that the regression techniques are applied to; Doan p. 1499, Left Column – discussing applying a variety of regression methods to multiple datasets]
for each respective reference dataset included in  the plurality of reference datasets, perform the following:  [Doan p. 1500 – “For each dataset, we implement classification for each of the datasets after reducing dimensionality using 23 different algorithms and record the accuracy measurement in each classification problem.”]
identify, from among the plurality of regression techniques that were applied to said each respective reference dataset, a particular regression technique, wherein a corresponding Page 3 of 19Application No. 15/665,108Amendment "A"machine-learning metric of the particular regression technique satisfies a particular machine-learning metric rating; and  [Doan p. 1499, Left Column – Applying a plurality of regression techniques against the reference datasets and using the outcome to generate a ranked list of effective techniques based on performance (the machine learning metric); Doan p. 1500, Right Column – discussing the use of the SAR machine learning metric; Doan p. 1503, Table VIII - showing the ranked performance of different regression techniques against different datasets, with the techniques in the “First” column being “effective” for machine learning execution of the corresponding dataset; Doan p. 
record an association between the particular regression technique and said each respective reference dataset such that each reference dataset in the plurality of reference datasets is associated with a corresponding regression technique that satisfies the particular machine-learning metric rating; [Doan p. 1499-1500, § IV. Approach – Noting that the ranked effective regression techniques and reference datasets are used to train multiple candidate regression models, which would necessitate them being stored in a computer-readable media (such as the RAM described on p. 1502 Left Column § V).]
Doan does not appear to explicitly teach, but Achin—directed to analogous art—teaches
after accessing the user dataset, identify a specific reference dataset of the plurality of reference datasets with a probability distribution having a highest similarity score to a probability distribution of the user dataset based on a comparison of the probability distribution of said specific reference dataset with the probability distribution of the user dataset; and (Abstract describes systems and methods for selecting a predictive model for a prediction problem based on characteristics of the problem. This is described with respect to figures 3 and 4. In particular, at step 402 (described at [0143]) a user selects a user dataset and at step 404 (described at [0144]), the user dataset is loaded (i.e., accessed). Depending on a user’s choice at step 416, the method proceeds to either step 420 or 424 (described at [0155-0156]), at which point the system/method identifies techniques. These steps also correspond to steps 310 and 320 (described at [0101-0118]) of figure 3. In particular, [0109] indicates that the models for the top N (e.g., N=1) prediction problems may be selected. [0065, 0081] indicates that a prediction problem may include a dataset. [0012-0014] indicates that a suitability of a prediction problem may be based on characteristics of the data and that these characteristics may include a distribution (i.e., a probability distribution) of the data. This is further described at [0073-0074, 0082-0085].) 
subsequently apply that specific reference dataset's corresponding regression technique against the user dataset to train a machine learning prediction model with reduced training time or reduced error metric.  (Figure 3, steps 330-340, described at [0119-0127], show the system/method 
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Doan to use the model selection technique taught by Achin as described above because it may result in lower development time and more accurate models as described by Achin at [0237].

Claim 4
The rejection of claim 1 is incorporated herein. Furthermore, Doan teaches:
wherein the corresponding machine-learning metric is determined using at least a model accuracy of the particular regression technique.  [Doan p. 1500, Right Column – discussing the performance attribute which is a combination of model accuracy metrics; Doan p. 1501, Left Column – describing how model accuracy is calculated]

Claim 7
The rejection of claim 1 is incorporated herein. Furthermore, Doan teaches:
wherein the particular regression technique is one of: an ordinary least squares regression, a model tree regression, a lasso regression, a ridge regression, or an elastic net regression [Doan, p 1499 Table II includes “Simple Logistic” regression, which is described as linear logistic regression, which would be understood by a person of ordinary skill in the art as referring to OLS. p. 1501, section “E. Regression models”, first two paragraph and subsequent bullets indicate that regression trees are used. p. 1502, left column, first bullet point: LARS is a form of lasso model. p 1501, paragraph between the two bulleted lists indicates that Ridge Regression and Elastic Net are used.]

Claim 8
This claim recites a method which is substantially similar to the steps performed by the system of claim 1 and is rejected with the same rationale.

Claim 11
This claim is substantially similar to claim 4 and is rejected with the same rationale in view of the rejection of claim 8.

Claim 13
This claim is substantially similar to claim 7 and is rejected with the same rationale in view of the rejection of claim 8.

Claims 2, 6, 9, and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over “Doan” (Selecting Machine Learning Algorithms using Regression Models) in view of “Achin” (US 2015/0339572 A1) further in view of “Pareto-Based Multiobjective Machine Learning: An Overview and Case Studies” by Jin et al. (“Jin”).

Claim 2
The rejection of claim 1 is incorporated herein.  Doan and Achin do not teach:
wherein identifying the particular regression technique whose corresponding machine-learning metric satisfies the particular machine-learning metric rating comprises: determining one or more dominating techniques using multi-dimensional selection queries.  
However, Jin—in the same field of endeavor, teaches:
wherein identifying the particular regression technique whose corresponding machine-learning metric satisfies the particular machine-learning metric rating comprises: determining one or more dominating techniques using multi-dimensional selection queries.   [Jin p. 399 – noting a machine learning solution is “Pareto-optimal” if it not dominated by any other solution; Jin at 400 § C – 
A person of ordinary skill in the art at the time of filing would have modified the computing system of Doan and Achin to use multi-dimensional selection queries to identify an effective/optimal regression technique (as taught by Jin) instead of just accuracy (as taught by Doan), because Jin teaches that “[m]achine learning is inherently a multiobjective task” and that “Pareto-based” (dominating/non-dominated) approaches are more powerful and provide deeper insight into the learning problem. Jin at Abstract.

Claim 6
The rejection of claim 1 is incorporated herein. Doan and Sudharasan do not teach:
wherein the corresponding machine-learning metric is determined using at least an explainability of the particular regression technique, said explainability being a measurable ability of providing an explanation regarding why the particular regression technique made a certain prediction.  
However, Jin—in the same field of endeavor—teaches:
wherein the corresponding machine-learning metric is determined using at least an explainability of the particular regression technique, said explainability being a measurable ability of providing an explanation regarding why the particular regression technique made a certain prediction.  [Jin p. 400 § C, p. 404 § VI.A – discussing various approaches for selecting machine learning models based on “interpretability” or “understandability”, which would be equivalent to the “explainability” of the model.]
A person of skill in the art at the time of filing would have modified the computing system of Doan and Sudharasan to use explainability as the machine learning metric to identify an effective/optimal regression technique (as taught by Jin) instead of just accuracy (as taught by Doan), because Jin p. 404 § VI teaches that by selecting the more “interpretable” (or explainable) machine learning models it is easier to extract guidance such as “logic rules” to apply to a real-world problem. 

Claim 9
This claim is substantially similar to claim 2 and is rejected with the same rationale in view of the rejection of claim 8.

Claim 12
This claim is substantially similar to claim 6 and is rejected with the same rationale in view of the rejection of claim 8.

Claims 3, 5, and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over “Doan” (Selecting Machine Learning Algorithms using Regression Models) in view of “Sudharasan” (US 2015/0006456 A1) further in view of “Efficient and Robust Automated Machine Learning” by Feurer et al. (“Feurer”).

Claim 3
The rejection of claim 1 is incorporated herein. Doan does not appear to explicitly teach 
wherein the corresponding machine-learning metric is determined using at least a training time of the regression technique.
However, Achin teaches
a training time of the regression technique. ([0119-0121, 0124] indicates that the system/method may allocate resources based on temporal resources or physical resources for performing the modeling procedure.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.
The combination of Doan and Achin does not appear to explicitly teach
 wherein the corresponding machine-learning metric is determined using at least a training time of the regression technique.

wherein the corresponding machine-learning metric is determined using at least a training time of the regression technique. [Feurer p. 1-2 teaches selection of a learning algorithm based partially on a “fixed computational budget” metric, “such as CPU and/or wallclock time”]
A person of skill in the art at the time of filing would have modified the computing system of Doan and Sudharasan to use training time of the regression technique as the machine learning metric to identify an effective/optimal regression technique (as taught by Feurer) instead of just accuracy (as taught by Doan), because Feurer p. 3 § 3.1, First Paragraph teaches that collection and comparison of performance data helps to determine which machine learning algorithm can be computed efficiently on a new dataset.

Claim 5
The rejection of claim 1 is incorporated herein. Doan does not appear to explicitly teach 
wherein the corresponding machine-learning metric is determined using at least a resource usage of the regression technique.
However, Achin teaches
a resource usage of the regression technique. ([0119-0121, 0124] indicates that the system/method may allocate resources based on temporal resources or physical resources for performing the modeling procedure.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.
The combination of Doan and Achin does not appear to explicitly teach
wherein the corresponding machine-learning metric is determined using at least a resource usage of the regression technique.
However, Feurer—in the same field of endeavor—teaches:
wherein the corresponding machine-learning metric is determined using at least a resource usage of the regression technique. [Feurer p. 1-2 teaches selection of a learning algorithm based partially on a “fixed computational budget” metric, “such as CPU and/or wallclock time”]
A person of skill in the art at the time of filing would have modified the computing system of Doan and Sudharasan to use resource usage of the regression technique as the machine learning metric to identify an effective/optimal regression technique (as taught by Feurer) instead of just accuracy (as taught by Doan), because Feurer p. 3 § 3.1, First Paragraph teaches that collection and comparison of performance data helps to determine which machine learning algorithm can be computed efficiently on a new dataset.

Claim 10
This claim is substantially similar to claim 3 and is rejected with the same rationale in view of the rejection of claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Pub. No. 2018/0025287 A1 to Matthew et at least the abstract idea identified above. – See abstract. Teaches generating proxy models and selecting a prediction model based on a data distribution that more closely matches user data. Would likely work as an alternative to Achin.
“Learning Accurate and Interpretable Classifiers” by Hata et al. – teaching selection of non-dominated classifiers to generate optimal classifiers
“Selecting Classification Algorithms with Active Testing” by Leite et al. – teaching the use of past results from similar datasets to identify the best classifier for a given dataset
U.S. Patent Pub. No. 2016/0110657 to Gibiansky et al. – teaches tuning multiple candidate machine learning methods for a dataset to identify the best learning method for that dataset.
U.S. Patent Pub. No. 8,438,122 to Mann et al. – teaching a predictive model platform that identifies the best predictive model for an uploaded dataset
U.S. Patent Pub. No. 2016/0132787 to Drevo et al. – teaches training multiple machine learning models and selecting one based on a similarity between data sets. See especially [0014], step (n) for selecting a model based on a similarity between data sets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432.  The examiner can normally be reached on Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.V./Examiner, Art Unit 2121                                                                                                                                                                                                        

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121